Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 1 of 26 PageID #: 168




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 BARBARA TULLY, KATHARINE BLACK,                   )
 MARC BLACK, SHELLY BROWN,                         )
 DAVID CARTER, REBECCA GAINES,                     )
 JANICE JOHNSON, ELIZABETH KMIECIAK,               )
 CHAQUITTA MCCREARY,                               )
 KATHERINE PAOLACCI, DAVID SLIVKA,                 )
 DOMINIC TUMMINELLO, and                           )
 INDIANA VOTE BY MAIL, INC., individually,         )
  and on behalf of those similarly situated,       )
                                                   )
                       Plaintiffs,                 )
                                                   )
                -vs-                               )   Case No. 1:20-cv-01271-JPH-DLP
                                                   )
 PAUL OKESON, S. ANTHONY LONG,                     )
 SUZANNAH WILSON OVERHOLT, and                     )
 ZACHARY E. KLUTZ, in their official               )
 capacity as members of the Indiana                )
 Election Commission, and                          )
 CONNIE LAWSON, in her official                    )
 capacity as the Indiana Secretary of State,       )
                                                   )
                       Defendants.                 )

               MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                       PRELIMINARY INJUNCTION

        Come Now Plaintiffs and the putative class, by counsel, and hereby file their

 Memorandum of Law in support of their motion for preliminary injunction. [Filing No. 13.]

 1.     INTRODUCTION

        This is an action for declaratory and injunctive relief against Indiana election officials

 who have failed to take necessary actions to protect Indiana voters. Due to this inaction, many

 voters will have to make a choice between their personal safety and health, and exercising their

 right to vote in the general election held on November 3, 2020. The individual Plaintiffs seek to

 vote safely in the November general election, and to do so by casting an absentee ballot, by mail,
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 2 of 26 PageID #: 169




 in precisely the same manner in which these same election officials have allowed in the June 2,

 2020 primary election. Defendants could again direct that Indiana absentee ballot statutes,

 specifically Ind. Code § 3-11-10-24(a)(3) and (4), be broadly construed such that a voter who

 rightly fears contracting the highly infectious Coronavirus and the disease it causes, COVID-19,

 is a voter confined to his residence because of an illness or one “with disabilities” within the

 meaning of subsections (3) and/or (4).

         But Defendants, although having done so in substance by allowing all voters to vote by

 mail in the June 2, 2020, primary election, have thus far failed to do the same for the November

 general election, despite the fact that the overwhelming consensus of scientists and medical

 professionals is that this deadly and highly transmissible virus will continue to be in our midst,

 wreaking havoc on our population and economy this fall. Because of Defendants’ failure and/or

 refusal to act responsibly to protect Indiana voters’ health and constitutional voting rights under

 the Fourteenth and Twenty-Sixth Amendments, they have left Plaintiffs with no choice but to

 beseech the judiciary to protect their constitutional rights to life and liberty, and right to vote in a

 free society.

 II.     STATEMENT OF FACTS

         A.      Plaintiffs

         Plaintiffs are twelve (12) registered Indiana voters who have not reached the age of 65 and

 who are not otherwise entitled to vote by mail because they do not now and are not expected on

 Election Day to satisfy any of the categories of voters established by I.C. § 3-11-10-24(a) and thus

 be “entitled to vote by mail.” [Filing No. 6, p. 6, ¶¶ 23, 24; Filing Nos. 13-1 – 13-12, ¶¶ 3, 4.1]


 1Each of the individual Plaintiffs have executed a declaration, which were filed as exhibits to the
 Motion for Preliminary Injunction as follows: Declaration of Barbara Tully [Filing No. 13-1];
 Declaration of David Carter [Filing No. 13-2]; Declaration of Elizabeth Kmieciak [Filing No.
 13-3]; Declaration of Janice Johnson [Filing No. 13-4]; Declaration of Marc Black [Filing No.
                                                    2
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 3 of 26 PageID #: 170




 Each has serious concerns about being left with no alternative but to show up in person in what

 are reasonably expected to be crowded public polling places this fall to exercise their right to vote

 in what many believe will be one of the most momentous elections in history. Some, such as

 Plaintiffs Barbara Tully, David Carter, Elizabeth Kmieciak, and Janice Johnson, although in

 good health, have rigorously followed the recommendations of public health officials to stay at

 home and practice social distancing. [Filing Nos. 13-1 – 13-4, ¶ 2.] Others, such as Plaintiff Marc

 Black, have compromised immune systems. [Filing No. 13-5, ¶ 2.] Others, such as Plaintiffs

 Katharine Black, Shelly Brown and Chaquitta McCreary, live with an immune- or physically-

 compromised spouse or child and fear infecting their family member or, in the case of Plaintiff

 Dominic Tumminello, his children and parents. [Filing No. 13-6 – 13-9, ¶ 2.] Others, such as

 Plaintiff Rebecca Gaines, have had COVID-19 and recovered, but fear contracting it again, as

 there is no scientific evidence that having had and recovered from the virus assures future

 immunity. [Filing No. 13-10, ¶ 2.] Still others, such as Plaintiff Katherine Paolacci, work at a

 public institution regularly encountering members of high-risk populations and fears contracting

 the virus and transmitting it to them. [Filing No. 13-11, ¶ 2.] And one, Plaintiff David Slivka, is a

 respiratory therapist who has seen first-hand the effects of the virus, knows how easily it is

 transmitted, and is acutely aware of the dangers of coming into contact with others who may be

 infected. [Filing No. 13-12, ¶ 2.] Each Plaintiff wishes to vote by mail but under current Indiana

 law is not entitled to do so. [Filing Nos. 13-1 – 13-12, ¶¶ 3, 4.]




 13-5]; Declaration of Katharine Black [Filing No. 13-6]; Declaration of Shelly Brown [Filing No.
 13-7]; Declaration of Chaquitta McCreary [Filing No. 13-8]; Declaration of Dominic
 Tumminello [Filing No. 13-9]; Declaration of Rebecca Gaines [Filing No. 13-10]; Declaration of
 Katherine Paolacci [Filing No. 13-11]; and Declaration of David Slivka [Filing No. 13-12].
                                                    3
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 4 of 26 PageID #: 171




        B.      Defendants

        Defendants Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt, and Zachary E.

 Klutz, are members of the Indiana Election Commission (“IEC”), which is charged with

 administering Indiana election laws. Ind. Code § 3-6-4.1-14 (a)(1). This includes adopting rules to

 "[g]overn the fair, legal, and orderly conduct of elections." Id. It also includes the power to adopt,

 by unanimous vote of its entire membership, temporary emergency rules "to implement a court

 order requiring [it]...to administer an election in a manner not authorized by this title," id. at -16,

 or in cases of a "natural disaster or other emergency." Id. at -17 (a). On March 25, 2020, the IEC

 suspended statutory restrictions on voting by mail by entering an emergency order that the words

 "voter with disabilities" in Ind. Code § 3-11-10-24(a)(4) shall be construed to include any "voter

 who is unable to complete their ballot because they are temporarily unable to physically touch or

 be in safe proximity to another person." IEC Order 2020-37, Section 9A. [Filing No. 6, p. 10, ¶

 44.] However, despite having met most recently on May 12, 2020, the IEC has failed to reach a

 bipartisan agreement to extend this interpretation for the November 3, 2020, general election.

         Defendant Lawson is the Indiana Secretary of State and in that capacity is the chief

 election official of the State. Ind. Code § 3-6-3.7-1. She is responsible for enforcing and

 implementing Indiana's election laws and her office routinely issues guidance to county election

 officials in each of Indiana's 92 counties on matters involving election administration.

        C.      Coronavirus and COVID-19

        Jeffrey G. Jones, M.D., M.P.H., states that the “vast majority of Hoosiers are vulnerable”

 to COVID-19, a potentially fatal respiratory disease, which is “readily spread from person to

 person.” [Declaration of Jeffery G. Jones, M.D., M.P.H. Filing No. 13-13, p. 9, ¶ 18.] COVID-

 19 is “highly likely” to be with us in November 2020, and the majority of Hoosiers will still be

 likely to be vulnerable to the disease. [Id.] In order to minimize the risk of the transmission,

                                                    4
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 5 of 26 PageID #: 172




 people need to “spend the shortest amount of time in the best ventilated, least contaminated

 environment, where the fewest number of people are generating the fewest virus particles.” [Id.,

 p. 4, ¶ 8.] People are anxious about contracting the disease, and due to these fears, may refrain

 from entering polling places, which are not assured of meeting the recommended ventilation

 standards. [Id., p. 9, ¶ 18.].]

         Gregory Shufeldt, Ph.D., notes that Hoosiers who wish to vote in the November election

 are “likely to face unprecedented impediments to casting a vote in person due to the continued

 transmission of COVID-19.” [Declaration of Gregory Shufeldt, Ph.D., Filing No. 13-14, p. 11, ¶

 58.] Even under conservative estimates, there are least tens of thousands of Indiana voters who

 do not qualify under the current statutory entitlement to cast their vote by mail. [Id., p. 10, ¶¶ 50-

 53.] Voters like Plaintiffs, who are not currently entitled to vote by mail, will have to choose

 between protecting their health and safety, and fulfilling their civic duty. [Id., p. 12, ¶ 58.]

 Medical experts, including Anthony S. Fauci, M.D., an immunologist who is head of the

 National Institute of Allergy and Infectious Diseases, has stated that “[w]e will have coronavirus

 in the fall. I am convinced because of the degree of transmissibility that it has, the global nature.

 What happens with that will depend on how we’re able to contain it when it occurs.” [Filing No.

 6, p. ¶ 5.] Additional facts will be discussed below.

 III.    PRELIMINARY INJUNCTION STANDARDS

          “A preliminary injunction is an extraordinary equitable remedy that is available only

 when the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015).

 "To survive the threshold phase, a party seeking a preliminary injunction must satisfy three

 requirements.” Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018); Planned

 Parenthood of Indiana, Inc. v. Commissioner, 699 F.3d 962, 972 (7th Cir. 2012). To obtain a



                                                     5
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 6 of 26 PageID #: 173




 preliminary injunction, a plaintiff must show (1) a reasonable likelihood of success on the merits,

 (2) the absence of an adequate remedy at law, and (3) a threat of irreparable harm without the

 injunction. If the plaintiff makes this showing, the court weighs two additional factors: (4) the

 balance of harms—harm to the plaintiff if the injunction is erroneously denied versus harm to the

 defendant if the injunction is erroneously granted—and (5) the effect of the injunction on the

 public interest. Planned Parenthood of Ind. & Ky., Inc. v. Adams, 937 F.3d 973, 980 (7th Cir. 2019);

 Abbott Laboratories v. Mead Johnson & Co., 971 F.2d 6, 11-12 (7th Cir. 1992). The higher the

 likelihood of success on the merits, the less decisively the balance of harms needs to tilt in the

 moving party's favor. This is known as the “sliding scale” approach. Girl Scouts of Manitou Council,

 Inc. v. Girl Scouts of the United States of America, Inc., 549 F.3d 1079, 1086 (7th Cir. 2008); Abbott

 Laboratories, 971 F.2d at 12. A reasonable likelihood of succeeding on the merits means a “greater

 than negligible chance of winning.” AM Gen. Corp. v. Daimlerchrysler Corp., 311 F.3d 796, 804 (7th

 Cir. 2002); C.Y. Wholesale v. Holcomb, 2019 WL 74971350 (S.D. Ind. 2019).

         Even a lesser likelihood of success, i.e., a “better than negligible” chance of winning, will

 suffice if the balance of harms tips heavily in plaintiffs’ favor. Ty, Inc. v. Jones Group, Inc., 237 F.3d

 891, 897 (7th Cir. 2001). In performing this sliding-scale analysis, “the court bears in mind that

 the purpose of a preliminary injunction is ‘to minimize the hardship to the parties pending the

 ultimate resolution of the lawsuit.’” AM Gen. Corp, 311 F.3d at 804 (quoting Platinum Home

 Mortgage Corp. v. Platinum Financial Group, Inc., 149 F.3d 722, 726 (7th Cir. 1998)).

         A.      Evidentiary Considerations in Preliminary Injunction Proceedings

         A court may grant a preliminary injunction based on less formal procedures and on less

 extensive evidence than required at a trial on the merits. For example, courts may rely on

 hearsay affidavits. Goodman v. Ill. Dept. Of Financial and Professional Regulation, 430 F.3d 432, 439 (7th

 Cir. 2005). In a proceeding for preliminary relief, such as a preliminary injunction, courts have

                                                      6
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 7 of 26 PageID #: 174




 discretion to consider hearsay and various other normally-inadmissible materials, documents and

 statements because the Federal Rules of Evidence apply differently in a proceeding on a motion

 for a preliminary relief. Univ. of Tex. v. Camenisch, 451 U.S. 390, 395(1981) ("[A] preliminary

 injunction is customarily granted on the basis of procedures that are less formal and evidence

 that is less complete than in a trial on the merits"); Ty, Inc. v. GMA Accessories, Inc., 132 F.3d 1167,

 1171 (7th Cir. 1997) (affidavit that would be inadmissible at trial could be considered in a

 summary proceeding such as a proceeding on a preliminary injunction motion); S.E.C. v. Cherif,

 933 F.2d 403, 412 n.8 (7th Cir. 1991) (inadmissible hearsay can likewise be considered on a

 preliminary injunction). This is the reason findings and conclusions made in resolving a

 preliminary injunction motion are not binding on the merits. Camenisch, 451 U.S. at 395.

 IV.     ARGUMENT

         A.      Plaintiffs are likely to prevail on the merits.

                 1. Plaintiffs are likely to prevail on the merits of their Fourteenth Amendment
                    challenge to Indiana’s mail voting statute as applied during the pandemic.

         Plaintiffs’ Fourteenth Amendment equal protection claims are evaluated under the

 framework established by the Supreme Court in Burdick v. Takushi, 504 U.S. 428, 434 (1992), and

 Anderson v. Celebrezze, 460 U.S. 780, 788-89 (1983). “The Supreme Court in Anderson explicitly

 imported the analysis used in equal protection cases to evaluate voting rights challenges brought

 under the First Amendment, thus creating a single standard for evaluating challenges to voting

 restrictions.” Obama for America v. Husted, 697 F.3d 423, 430 (6th Cir. 2012) (citations omitted).

 Under the Anderson-Burdick test, the Court must first consider “the character and magnitude of the

 asserted injury to the rights protected by the First and Fourteenth Amendments the plaintiff seeks

 to vindicate.” Burdick, 504 U.S. at 434. The Court must then identify and evaluate the precise

 interests put forward as justifications for the burden imposed by the challenged election practice,


                                                    7
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 8 of 26 PageID #: 175




 rule, or structure. Id. Finally, it must determine the legitimacy and strength of each of those

 interests and the extent to which those interests make it necessary to burden the Plaintiffs’ rights.

 Id.

         The Anderson-Burdick test is a flexible standard, grounded in the First and Fourteenth

 Amendments, that establishes the constitutional rules that apply to challenges to state election

 regulations. Acevedo v. Cook Cty. Officers Electoral Bd., 925 F.3d 944, 948 (7th Cir. 2019). It replaces

 traditional equal protection analysis (tiers of scrutiny, suspect classifications, etc.), and depends on

 the severity of the burden imposed by the challenged election law. Burdick, 504 U.S. at 434; see

 Harlan v. Scholz, 866 F.3d 754, 759 (7th Cir. 2017). Where an election law imposes only

 “reasonable, nondiscriminatory restrictions upon the rights of voters, the State’s important

 regulatory interests are generally sufficient to justify the restrictions.” Id. at 760. Laws that impose

 severe burdens on voters’ rights must be narrowly drawn to advance a compelling state interest.

 Id. Most cases, however, fall in between the two extremes, including cases such as this one where

 it is alleged that an election law has burdened voting rights selectively and non-uniformly. See, e.g.,

 Common Cause of Indiana v. Marion Co. Elect. Bd., 311 F.Supp.2d 949, 968 (S.D. Ind. 2018). But even

 a nondiscriminatory law must be justified “by relevant and legitimate state interests ‘sufficiently

 weighty to justify the limitation.’” Crawford v. Marion Co. Election Board, 553 U.S. 181,191 (2008)

 (quoting Norman v. Reed, 502 U.S. 279, 288-89 (1992)).

         Under Burdick’s “flexible standard” the Court compares the burden on voters with the

 governmental interest and the means it has chosen to advance that interest. Harlan, 866 F.3d at

 760; see also Obama for America, 697 F.3d at 429. There is no “litmus test” to separate valid from

 invalid voting regulations, and courts must “make the ‘hard judgments’ that our adversary system

 demands.” Crawford, 553 U.S. at 190. The question whether an election law or practice places an

 unacceptable or discriminatory burden on voters is “not a factual finding, but a legal

                                                     8
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 9 of 26 PageID #: 176




 determination.” Harlan, 866 F.3d at 760 (quoting Ohio Democratic Party v. Husted, 834 F.3d 620,

 628 (6th Cir. 2016)). The Anderson/Burdick flexible test applies to all Fourteenth Amendment

 challenges to state election laws in this Circuit. Acevedo, 925 F.3d at 948; see also Common Cause

 Indiana v. Indiana Election Commission, 800 F.3d 913 (7th Cir. 2015) (in balancing the asserted injury

 to the plaintiff with the interests of the State, "the Court must not only determine the legitimacy

 and strength of those interests; it also must consider the extent to which those interests make it

 necessary to burden the plaintiff's rights,” citing Anderson) (emphasis added)).

         Plaintiffs do not claim that absentee voting is accorded full constitutional protection. They

 acknowledge that the State could likely eliminate all absentee voting if it wished. McDonald v. Bd.

 of Elect. Comm'rs, 394 U.S. 802, 810-11 (1969) (state restrictions on absentee voting as a general

 matter do not violate a fundamental constitutional right); Griffin v. Roupas, 385 F.3d 1128, 1130

 (7th Cir. 2004) (rejecting contention that the Fourteenth Amendment required Illinois to allow all

 registered voters a blanket right to vote by mail). But Indiana has chosen to grant an entitlement

 to certain voters to vote by mail. At present, Indiana, the nation, and indeed the entire world are

 in the grips of a global pandemic involving a highly transmissible virus which is expected by

 doctors, scientists, and epidemiologists to continue for many, many more months. This

 pandemic, as the U.S. Supreme Court recently emphasized, will continue to raise serious

 questions whether certain “modifications in election procedures in light of COVID–19 are

 appropriate.” Republican National Committee v. Democratic National Committee, ___U.S. ___, 206 L. Ed

 2d 452 (April 6, 2020).

         Count I of Plaintiffs’ Complaint raises an as-applied rather than a facial challenge to

 Indiana’s vote-by-mail statute, and it is against the backdrop of this global pandemic that

 Plaintiffs’ request for preliminary injunctive relief must be evaluated. COVID-19 is an

 abbreviation for the novel coronavirus disease of 2019, a respiratory illness that spreads easily

                                                     9
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 10 of 26 PageID #: 177




  and sustainably in the community through respiratory droplets produced when an infected

  person coughs or sneezes. See Centers for Disease Control and Prevention Coronavirus Disease

  2019 Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-

  ncov/faq.html#How-COVID-19-Spreads (last visited April 11, 2020). The novel coronavirus of

  2019 is a serious disease, ranging from no symptoms or mild ones for people at low risk, to

  respiratory failure and death in older patients and patients with chronic underlying conditions.

  While it is thought that people are most contagious when symptoms are present, the virus has

  also been detected in asymptomatic persons. See id. The incubation period is believed to be up to

  fourteen days in duration. Id.

         There is no vaccine to prevent COVID-19, nor is there antiviral medication that can

  definitively treat it. [Id., and see Filing No 13-13, pp. 6-7, ¶ 13.] According to the CDC, "[t]he best

  way to prevent illness is to avoid being exposed to the virus." Centers for Disease Control and

  Prevention Coronavirus Disease 2019 Frequently Asked Questions,

  https://www.cdc.gov/coronavirus/2019-ncov/faq.html#How-COVID-19-Spreads (last visited

  April 11, 2020. The CDC recommends, among other things, that people clean their hands often

  or use hand sanitizer when soap is unavailable, avoid close contact with other people (at least six

  feet in distance), and clean and disinfect frequently touched surfaces daily, such as tables,

  doorknobs, light switches, and countertops. Id. The CDC also recommends that if an individual

  becomes sick, he or she should isolate from others by staying in a specific sick room and using a

  separate bathroom if possible. Id.

         While it has been accepted that older adults are the most vulnerable, a March 18, 2020

  CDC report noted that 38% of the 508 hospitalized patients were younger — between 20 and 54

  years of age. See Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19)

  United States, February 12 - March 16, 2020 (Mar. 18, 2020);

                                                    10
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 11 of 26 PageID #: 178




  https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. An April 8, 2020 CDC report

  on hospitalization rates among COVID-19 patients notes that out of the 1,482 hospital patients

  studied, 74.5% were aged 50 years or older and 54.4% were male. See Centers for Disease

  Control, Morbidity and Mortality Weekly Report (April 8, 2020), Hospitalization Rates and

  Characteristics of Patients Hospitalized with Laboratory-Confirmed Coronavirus Disease 2019 -

  COVID-NET, 14 States, March 1-30, 2020,

  https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6915e3-H.pdf.

         The State of Indiana has long offered the option of voting by mail to voters to make

  voting available to those for whom in-person voting would otherwise be “difficult or impossible.”

  League of Woman Voters of Indiana v. Rokita, 929 N.E.2d 758, 768 (Ind. 2010). However, it has

  limited that entitlement to the categories of voters specified in I.C. § 3-11-10-24(a).2 The

  pandemic now makes the principal alternative to voting by mail -- in-person voting at public

  polling locations -- both dangerous and difficult for Plaintiffs and indeed for all Indiana voters

  who do not currently qualify under Indiana law to vote by mail.

         By creating a statutory entitlement to vote by mail for some but not all Indiana voters, the

  equal protection guarantees of the Fourteenth Amendment are implicated. 3 Having granted

  some of its citizens a categorical entitlement to vote by mail, thus extending a voting privilege or

  convenience to some but not all voters, the State must administer that right evenhandedly in



  2I. C. § 3-11-10-24(a) “entitles” thirteen (13) specific categories of voters, including voters who
  are “elderly," have “disabilities,” or are scheduled to work during the entire twelve hours the
  polls are open, to vote by mail.

  3 Defendants waived compliance with the challenged statute for Indiana’s primary election after
  postponing it From May 5 to June 2, 2020. However, Defendants have thus far shown no
  willingness to make a similar adjustment for the November 3, 2020, general election, when the
  virus will with a reasonable degree of scientific certainty still be ravaging the nation. [See, e.g.,
  Filing No. 13-13, p. 9, ¶ 18.]
                                                    11
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 12 of 26 PageID #: 179




  order to comply with equal protection requirements. “Once a unit of government has decided to

  administer a benefit or impose a burden, it must do so rationally and equitably, without offense

  to independent constitutional prohibitions.” Common Cause of Indiana, 311 F.Supp.3d at 965; see

  also, Bush v. Gore, 531 U.S. 98, 104-05 (2000) (“Having once granted the right to vote on equal

  terms, the State may not, by later arbitrary and disparate treatment, value one person’s vote over

  that of another”); Dunn v. Blumstein, 405 U.S. 330, 336 (1972) (“[A] citizen has a constitutionally

  protected right to participate in elections on an equal basis with other citizens in the

  jurisdiction.”); Harper v. Va. Bd. of Elections, 383 U.S. 663, 665 (1966) (“once the franchise is

  granted to the electorate, lines may not be drawn which are inconsistent with the Equal

  Protection Clause”); One Wisconsin Inst., Inc. v. Thomsen, 198 F.Supp.3d 896, 933 (W.D. Wis. 2016)

  (rejecting argument that challenge to in-person absentee voting provisions did not implicate

  fundamental constitutional rights); Martin v. Kemp, 341 F.Supp.3d 1326, 1338 (N.D. Ga. 2018);

  Saucedo v. Gardner, 335 F.Supp.3d 202 (D.N.H. 2018) (holding that the privilege of voting by mail

  is deserving of constitutional protections); Zessar v. Helander, 2006 WL 642646, at *6 (N.D. Ill.

  2006) rev’d on other grounds 536 F.3d 788 (7th Cir. 2008); Doe v. Walker, 746 F.Supp.2d 667, 681 (D.

  Md. 2010) (“where a state has authorized the use of absentee ballots, any restriction it imposes on

  the use of those absentee ballots which has the effect of severely burdening a group of voters must

  be narrowly tailored to further a compelling state interest.”); and Raetzel v. Parks/Bellemont Absentee

  Election Bd., 762 F.Supp. 1354, 1358 (D. Ariz. 1990) (absentee voting is subject to constitutional

  protections afforded by the Fourteenth Amendment).

          To demonstrate a likelihood of success on the merits, it is not necessary for Plaintiffs to

  show that the challenged vote-by-mail structure absolutely prohibits certain voters from voting,

  only that Plaintiffs’ ability to cast a ballot is impeded by the challenged practice or structure. Just

  six years after deciding McDonald, the Supreme Court limited McDonald’s holding to its facts,

                                                     12
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 13 of 26 PageID #: 180




  noting that “there was nothing in the record to indicate that the challenged Illinois statute had

  any impact on the appellants’ exercise of their right to vote.” Hill v. Stone, 429 U.S. 289, 300 n. 9

  (1975); see also O’Brien v. Skinner, 409 U.S. 1240, 1241 (1972) (Marshall, J., in chambers) (the

  absence of proof precluded the McDonald plaintiffs from showing that the denial of absentee

  ballots was tantamount to a total deprivation of the franchise); and Goosby v. Osser, 409 U.S. 512,

  520-22 (1973) (observing that in McDonald Court itself suggested a different result had plaintiffs

  shown that the lack of absentee voting had effectively precluded them from voting). The courts of

  appeal have also observed that McDonald was decided before the Supreme Court announced the

  Anderson/Burdick/Crawford flexible burden-shifting approach in lieu of the traditional three-tiered

  levels of review applied in ordinary equal protection cases. Price v. New York St. Bd. of Elections, 540

  F.3d 101, 109 & n 9 (2nd Cir. 2008); see also, Obama for America, 697 F.3d at 430-31 (distinguishing

  McDonald and using Burdick balancing because plaintiffs had demonstrated the challenged Ohio

  law eliminating three days of early voting placed a burden on the right to vote that would

  preclude a significant number of voters from voting); and Ohio St. Conf. NAACP v. Husted, 768 F.3d

  524, 541 (6th Cir. 2014), vacated on other grounds 2014 WL 10384647 (6th Cir. 2014) (holding that

  McDonald does not require proof that the challenged law absolutely precluded plaintiffs from

  voting, only that it would “impede” the exercise of the rights of a significant number of voters to

  exercise their franchise). The coronavirus pandemic is likely to impede in-person voting through

  the November 3, 2020, general election. [Filing No. 13-13, p. 9, ¶ 18; Filing No. 13-14, pp. 11-

  12, ¶ 58.]

          The impact of the ongoing pandemic upon the Anderson/Burdick/Crawford balancing test

  applicable to a challenge to state election law governing mail ballots was recently discussed in

  League of Woman Voters of Va. v. Va. St. Bd. of Elections, Cause No. 6:20-cv-0024 (E.D. Va. May 5,

  2020). There the court (slip op. at 16), in approving a partial settlement agreement making

                                                     13
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 14 of 26 PageID #: 181




  changes to certain provisions of Virginia’s absentee balloting laws, stated that in “ordinary times,

  Virginia’s witness signature requirement may not be a significant burden on the right to vote.”

  However, at a time when all Americans have been instructed to practice social distancing due to

  the deadly and highly transmissible coronavirus, the signature requirement “will force a large

  class of Virginians to face the choice between adhering to guidance that is meant to protect not

  only their own health, but the health of those around them, and undertaking their fundamental

  right—and, indeed, their civic duty—to vote in an election. The Constitution does not permit a state to

  force such a choice on its electorate,” citing Harper, 383 U.S. at 670 (emphasis added). For other

  examples of court’s taking into account the special circumstances of the COVID-19 pandemic in

  the election law context, see Democratic Nat’l Comm. v. Bostelmann, 2020 U.S. Dist. LEXIS 57918 at

  **12-13 (W.D. Wis. 2020); and Garbett v. Herbert, 2020 U.S. Dist. LEXIS 75853 (D. Utah 2020)

  (each granting preliminary injunctions after applying Anderson/Burdick balancing); see also, Paher v.

  Cegavske, 2020 U.S. Dist. LEXIS 76597 (D. Nev. 4/30/20) (rejecting request for preliminary

  injunction by plaintiffs opposing Nevada secretary of state’s plan to implement an all-mail

  election to combat the spread of COVID-19, holding that the secretary’s interests in protecting

  the health and safety of Nevada's voters and safeguarding the voting franchise in light of the

  COVID-19 pandemic far outweighed any burden on plaintiffs' right to vote, particularly one

  premised on a wholly speculative claim of voter fraud resulting in dilution of votes).

          Only a state election law or structure that does not burden (or accord special voting

  privileges to) similarly situated voters is entitled to the lowest tier of constitutional review, i.e.,

  rational basis. Harlan, 866 F.3d at 760. However, an election law that restricts the rights of some

  voters but not others similarly situated, or which “dole[s] out special voting privileges” is subject

  to heightened judicial scrutiny and must be justified by “precise” governmental interests that are

  “sufficiently weighty.” Crawford, 553 U.S. at 190-91; Obama for America, 697 F.3d at 435-36 (Ohio

                                                      14
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 15 of 26 PageID #: 182




  limitation on early in person absentee voting on all non-military voters held to violate equal

  protection, noting the lack of any relevant distinction between military and non-military voters).

  There is similarly no relevant distinction during this pandemic between Indiana voters who, by

  operation of I.C. § 3-11-10-24(a), are entitled to vote by mail, and those such as Plaintiffs who are

  not. All voters, regardless of age or station, but particularly those with compromised immune

  systems, pre-existing health conditions, or physically-compromised family members with whom

  they are in regular contact will find in-person voting during this pandemic just as dangerous and

  difficult, if not impossible, without unnecessarily putting their health and even their lives at risk.4

          Defendants’ failure to suspend the limitations on mail balloting and extend the operation

  of the vote-by-mail statute to all voters for the November 3, 2020, general election, as they

  previously did with respect to the delayed June 2, 2020 primary election, will impede and abridge

  the exercise of a voting right by granting to some Indiana voters, but not to Plaintiffs and others

  similarly situated, the right to vote by mail, even though the pandemic makes voting in person at

  typically crowded public polling places potentially life-threatening. These impediments impose

  more than a slight burden on the right to vote. Thus, Defendants should be required to put forth

  the “precise interests” in justification of their failure and/or refusal to extend no-excuse mail

  voting to all voting for the November 3, 2020, general election. Crawford, 553 U.S. at 203

  (quoting Burdick, 504 U.S. at 434). This Court must not only determine the legitimacy and

  strength of each interest the Defendants put forth for their failure to act, Anderson, 460 U.S. at



  4 As many as 40 Wisconsin voters and election workers who were recently required to choose
  between voting and their health were later found to have contracted the virus through activities
  relating to the April 7 election. https://talkingpointsmemo.com/news/wisconsin-covid-40-
  election (last visited April 27, 2020); https://www.wuwm.com/post/40-coronavirus-cases-
  milwaukee-county-linked-wisconsin-election-health-official-says#stream/0 (last visited April 27,
  2020).


                                                    15
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 16 of 26 PageID #: 183




  789, it must also "consider ‘'the extent to which those interests make it necessary to burden

  [Plaintiffs'] rights.'" Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789); see also, Obama for

  America, 697 F.3d at 430 (when a state regulation is found to treat voters differently in a way that

  burdens the fundamental right to vote, the Anderson-Burdick standard applies); and One Wisconsin

  Inst., Inc., 198 F.Supp.3d at 931-35.

          Defendants cannot put forth precise interests that are sufficiently weighty to justify the

  burden imposed on Plaintiffs’ voting rights by withholding from them during the pandemic an

  entitlement extended to other voters, Crawford, 553 U.S. at 190-91; an entitlement they willingly

  extended to all voters for the primary election but not for the general election. On April 16,

  2020, during a press conference, both Defendant Lawson and Gov. Eric Holcomb rejected

  allegations that voting by mail is ripe for fraud. "We've long been voting by mail. I have a high

  level of confidence in the integrity of our election process," Holcomb said. "We'll have a safe and

  secure election." https://www.nwitimes.com/news/local/govt-and-politics/indiana-primary-

  election-to-feature-mail-in-and-in-person-voting/article_fce4d801-a81e-567a-8f75-

  46cf7db1fd28.html

                  2.      Plaintiffs are also likely to succeed on the merits of their facial Twenty-
                          Sixth Amendment challenge to Indiana’s mail voting statute.

          Plaintiffs contend in Count II of the Amended Complaint that Ind. Code § 3-11-10-24(a)

  on its face also violates the Twenty-Sixth Amendment to the United State Constitution. That

  amendment provides that “[t]he right of citizens of the United States, who are eighteen years of

  age or older, to vote shall not be denied or abridged by the United States or by any state on

  account of age.” [Filing No. 6, pp. 18-20.] The amendment protects all citizens over the age of

  18 (not just those ages 18, 19, and 20) from denial or abridgement of the right to vote on account of

  their age. Indiana could not explicitly entitle only white voters to vote by mail without facially


                                                     16
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 17 of 26 PageID #: 184




  violating the Fifteenth Amendment’s prohibition of denial or abridgement of the right to vote

  “on account of race.” It could not expressly entitle only women voters to vote by mail without

  facially violating the Nineteenth Amendment’s prohibition of denial or abridgement of the right

  to vote “on account of sex.” For the same reasons, Indiana may not entitle only “elderly” voters

  (defined by I.C. § 3-5-2-16.5 as voters age 65 and over), without facially violating the Twenty-

  Sixth Amendment’s prohibition of denial or abridgement of the right to vote of voters age 18 and

  older “on account of age.”

         The right to vote is foundational in our democratic system, Kramer v. Union Free Sch. Dist.

  No. 15, 395 U.S. 621, 626 (1969); Harper, 383 U.S. at 667; Reynolds v. Sims, 377 U.S. 533, 555

  (1964); thus, any suggestion that the Twenty-Sixth Amendment should be read narrowly must be

  viewed with skepticism. Because protecting the franchise is "preservative of all rights," and the

  opportunity to participate in the formation of government policies defines and enforces all other

  entitlements, Yick Wo v. Hopkins, 118 U.S. 356, 370(1886), constitutional amendments that protect

  the right to vote, such as the Fifteenth, Nineteenth and Twenty-Sixth, must be read literally to

  strike down state enactments that on their face discriminate on account of race, sex, or age. The

  text of the Twenty-Sixth Amendment states broadly that the right "to vote" shall not be abridged

  or denied; it does not qualify or restrict the meaning of "vote" in any way.

         Nor does the text of the Twenty-Sixth Amendment particularize its protections for a

  specific group of voters by age, such as youth, students, or military personnel; instead it simply

  provides broad and unqualified protections from age-based denial or abridgement of the right to

  vote for all citizens over the age of eighteen. Thus, the Twenty-Sixth Amendment’s protections

  on their face do not only apply to the newly-enfranchised class of voters between the ages of 18–

  21. The textual similarities between the Twenty-Sixth Amendment and the Fifteenth and

  Nineteenth Amendments is instructive. For example, while the Nineteenth Amendment was born

                                                   17
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 18 of 26 PageID #: 185




  out of the suffragist movement, it is not so narrow as to confer the franchise only upon women,

  but broadly prohibits denial or abridgement of the right to vote “on account of sex,” just as the

  Twenty-Sixth Amendment prohibits the denial or abridgement5 of the right to vote of all citizens

  “on account of age.”

          Though the Twenty-Sixth Amendment bears many textual similarities to the Fifteenth

  and Nineteenth Amendments, there is a paucity of case law regarding the standard to be used in

  deciding Twenty-Sixth Amendment claims. Nashville Student Org. Comm. v. Hargett, 155 F.Supp.3d

  749, 757 (M.D. Tenn. 2015); One Wisconsin Inst., Inc., 198 F.Supp.3d at 925-26 (acknowledging

  the lack of clarity on what standard of review to apply but applying a Fifteenth Amendment

  intentional discrimination analysis to Twenty-Sixth Amendment claims due to the textual

  similarities of the amendments, and suggesting that doing so provides added protection to

  younger voters compared to a Fourteenth Amendment undue burden analysis); N.C. State

  Conference of the NAACP v. McCrory, 182 F.Supp.3d 320, 522 (M.D.N.C. 2016) rev’d on other grounds,

  831 F.3d 204 (4th Cir. 2016) (expressing doubt that Fifteenth Amendment principles regarding

  intentional discrimination are applicable to the Twenty-Sixth Amendment, but doing so anyway

  based on the plaintiffs’ theories of the case); and Lee v. Va. State Bd. of Elections, 843 F.3d 592 (4th

  Cir. 2016) (same).

          One recent decision, League of Woman Voters of Fla. v. Detzner, 314 F.Supp.3d 1205, 1221

  (N.D. Fla. 2018), despite this uncertainty notes that an “emerging consensus” points to the

  application of the intentional discrimination standard of Vill. Of Arlington Heights v. Metro. Hous.

  Dev. Corp., 429 US. 252 (1977), as the “appropriate framework” because applying Anderson/Burdick



  5The core meaning of “abridge” is “shorten,” and it necessitates a comparison. Reno v. Bossier
  Parish Sch. Bd., 528 U.S. 320, 333-34 (2000) (citing Webster's New International Dictionary 7 (2d
  ed. 1950); American Heritage Dictionary 6 (3d ed. 1992)).
                                                     18
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 19 of 26 PageID #: 186




  “contributes no added protection to that already offered by the Fourteenth Amendment,”

  (quoting One Wisconsin Inst., Inc., 198 F.Supp.3d at 926). In Detzner a statute allowed for the

  placement of early voting sites in various locations, including convention centers and community

  centers. However, the defendant secretary of state interpreted the statute to categorically exclude

  facilities related to colleges and universities, even those akin to convention centers and

  community centers. Detzner thus involved a facially discriminatory law where a protected group

  was overtly and categorically singled out. And where a law discriminates categorically and

  facially, proof of discriminatory animus is not required. See, e.g., Int’l Union, United Auto. Aerospace &

  Agric. Implement Workers of Am. v. Johnson Controls, Inc., 499 U.S. 187, 199 (1991) (a plaintiff need not

  prove discriminatory animus to make out a case of intentional discrimination where the

  prohibited discrimination is facial); Bangerter v. Orem City Corp., 46 F.3d 1491, 1501 (10th Cir.

  1995) (a plaintiff makes out a prima facie case of intentional discrimination merely by showing

  that a protected group has been subjected to explicitly differential treatment). Similarly, voting

  qualifications that, by their very terms, draw distinctions based on prohibited characteristics are

  prohibited by both the Fourteenth, Nixon v. Herndon, 273 U.S. 536, 541 (1927), and Fifteenth

  Amendments. South Carolina v. Katzenbach, 383 U.S. 301, 325 (1966). A law that is discriminatory

  “on its face is subject to strict scrutiny regardless of the government’s benign motive.” Reed v.

  Town of Gilbert, 135 S. Ct. 2218, 2228 (2015); see also Lynch v. Donnelly, 465 U.S. 668, 687 n.13

  (1984) (the Supreme Court “require[s] strict scrutiny of a statute or practice patently

  discriminatory on its face”); Grutter v. Bollinger, 539 U.S. 306, 326 (2003) (explicit “racial

  classifications imposed by government must be analyzed by a reviewing court under strict

  scrutiny”) (quotation marks omitted).

          Just as Indiana could not explicitly entitle only white voters to vote by mail without

  violating the Fifteenth Amendment, or expressly entitle only women voters to vote by mail

                                                     19
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 20 of 26 PageID #: 187




  without violating the Nineteenth Amendment, neither may it entitle only “elderly” voters to vote

  by mail without facially violating the Twenty-Sixth Amendment. Because the challenged Indiana

  statute on its face discriminates “on account of age” by conferring a categorical entitlement to

  vote by mail on those ages 65 and over but not voters under the age of 65, it violates the Twenty-

  Sixth Amendment’s prohibition against the denial or abridgement of the right to vote on account

  of age.6

             For the foregoing reasons, Plaintiffs are likely to prevail on the merits of their federal

  claims.

             B.      Plaintiffs have no adequate legal remedy.

             An injury is irreparable only if it cannot be undone through monetary remedies. The

  denial or abridgement of the right to vote is without redress; there is simply no way to

  recompense violations of this fundamental right after the fact. See League of Women Voters of N.C. v.

  North Carolina, 769 F.3d 224, 247 (4th Cir. 2014); accord Obama for America., 697 F.3d at 436; see also

  Williams v. Salerno, 792 F.2d 323, 326 (2d Cir. 1986); Dillard v. Crenshaw Cty., 640 F.Supp. 1347,

  1363 (M.D. Ala. 1986) (an infringement of the right to vote cannot be remedied through

  monetary damages). No such damages remedy is sought or possible here, and if Plaintiffs are

  denied the right to safely vote by mail in the November 3, 2020, general election, they will have

  lost that right forever without legal recourse.


  6 Regardless of the constitutional grounds on which the Court decides to declare the challenged
  vote by mail statutes unlawful, the Court should order Defendants to extend the entitlement to
  vote by mail to all qualified voters for the 2020 general election and beyond, rather than
  withdrawing the benefits of voting by mail from the already-entitled categories of voters, which is
  the preferred rule in the typical case. Sessions v. Morales-Santana, 198 L. Ed 2d 150, 175 (2017);
  Heckler v. Mathews, 465 U.S. 728, 740 (1984); Califano v. Westcott, 443 U.S. 76, 89-90 (1979).




                                                       20
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 21 of 26 PageID #: 188




         C.      Plaintiffs will suffer irreparable harm to their right to equally
                 participate in the electoral system.

         Having demonstrated a strong likelihood of success on the merits of their federal

  constitutional claims and the lack of an adequate legal remedy, Plaintiffs must next demonstrate

  irreparable harm. For some kinds of constitutional violations, irreparable harm is presumed. Ezell

  v. City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011). This presumption applies with equal

  protection violations. Baskin v. Bogan, 983 F.Supp.2d 1021, 1028 (S.D. Ind. 2014), aff’d F.3d 766

  F.3d 648 (7th Cir. 2014), cert. denied 135 S. Ct. 316 (2014). It is well established that “[w]hen an

  alleged deprivation of a constitutional right is involved, most courts hold that no further showing

  of irreparable injury is necessary.” Campbell v. Miller, 373 F.3d 834, 840 (7th Cir. 2004) (internal

  quotation marks and citation omitted); Planned Parenthood of IN & KY v. Comm’r IN Dept. of Health,

  258 F.Supp.3d 929, 954-55 (S,D. Ind. 2017); Mich. State A. Philip Randolph Instit. v. Johnson, 833

  F.3d 656, 669 (6th Cir. 2016) (“A restriction on the fundamental right to vote therefore

  constitutes irreparable injury.”); Montano v. Suffolk Cty. Legislature, 268 F.Supp.2d 243, 260

  (E.D.N.Y. 2003) (“An abridgement or dilution of the right to vote constitutes irreparable harm”).

         But even were this Court to conclude that Plaintiffs have not suffered a constitutional

  injury from which irreparable harm may be inferred, the Court is required to consider the

  irreparable harm issue in the context of the coronavirus pandemic, supra, at Sec. IV(A)(1), pp. 9-

  10. The harm they fear if they are required to vote in person at a public polling location is

  anything but speculative in the present and future circumstances.

         A remedy for unsafe, life-threatening conditions “need not await a tragic event.” Helling v.

  McKinney, 509 U.S. 25, 33 (1993). Forcing voters to choose between exercising the most precious

  right in a democracy and exposure to a highly transmissible virus that poses a real and immediate

  threat of serious health consequences or even death is not a choice the Constitution permits. and


                                                    21
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 22 of 26 PageID #: 189




  is more than adequate to establish irreparable harm required for preliminary injunctive relief.

  Irreparable harm exists where the parties seeking a preliminary injunction "face imminent risk to

  their health, safety, and lives."7 Coronel v. Decker, 2020 U.S. Dist. LEXIS 53954 *7 (S.D. N.Y.

  2020) (citing Henrietta D. v. Giuliani, 119 F.Supp.2d 181, 214 (E.D.N.Y. 2000), aff'd sub nom.

  Henrietta D. v. Bloomberg, 331 F.3d 261 (2d Cir. 2003)), holding that due to their serious underlying

  medical conditions, civil immigration detainees faced a risk of severe, irreparable harm of

  contracting COVID-19.

         If prison and immigration authorities may not constitutionally ignore a condition of

  confinement that is likely to cause serious illness and needless suffering weeks or months or even a

  year later, the Fourteenth Amendment must be deemed to impose a similar duty on election

  officials to offer an alternative to voters exposing themselves to a highly transmissible infectious

  disease at a public polling location, even though not all voters who vote in-person may become

  ill. Plaintiffs’ burden does not require them to show that they inevitably will be infected by the

  virus if they are required to vote in person, only that the dangerous conditions and the possibility

  of harm they will face if required to vote in person are real and likely to persist through the

  general election. See Hutto v. Finney, 437 U.S. 678, 682 (1978) (noting that even though it was not

  alleged that the likely harm would occur immediately and although the possible infection might

  not affect all those exposed, a prison inmate was not required to wait for an attack of dysentery

  before seeking equitable relief against exposure to unsafe conditions).




  7 In Helling, the health risk was to environmental tobacco smoke. Recently, federal courts have
  rejected the government’s claims that the risk of infection by the coronavirus is too speculative to
  meet the irreparable harm requirement for injunctive relief. See, e.g., Cristian A.R. v. Decker, 2020
  U.S. Dist. LEXIS 66658 (D.N.J. April 12, 2020); Fofana v. Albence, 2020 U.S. Dist. LEXIS 65941
  (E.D. Mich. April 15, 2020).
                                                    22
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 23 of 26 PageID #: 190




          This Court should reject any argument that the risk of harm to these Plaintiffs during this

  pandemic is either too remote or speculative to establish the requisite irreparable harm to their

  fundamental right to vote.

          D.        The balance of harms favors the issuance of injunctive relief.

          While the harm to Plaintiffs from the denial of an injunction is concrete, substantial, and

  irreparable, the harm to the Defendants, if any, by granting an injunction is not. As previously

  noted, the Defendants have already waived the excuse requirement for the primary election in

  the face of the pandemic. They are, therefore, hard-pressed to claim that not doing so for the

  general election will cause them greater harm than the harm denying injunctive relief would

  cause to the Plaintiffs.

          Moreover, a mandatory preliminary injunction is appropriate where the harm is

  substantial and maintaining the status quo would mean further harm and possibly make a final

  determination on the merits futile. Ferry-Morse Seed. Co. v. Food Corp., Inc. 729 F.2d 589, 593 (8th

  Cir. 1984) (citing cases). There is precious little time left between now and the general election,

  and election officials need to know at the earliest possible time what the rules will be, so they may

  prepare, order adequate supplies from vendors, and implement broader no-excuse absentee

  voting by mail.

          Lastly, although the Seventh Circuit has “warned . . . against federal judicial

  micromanagement of state regulation of elections,” Stevo v. Keith, 546 F.3d 405, 409 (7th Cir.

  2008) (citing Crawford v. Marion Cty. Election Bd., 472 F.3d 949, 954 (7th Cir. 2007)), it has also

  made clear that a district court has broad equitable authority to fashion appropriate relief when a

  state election law violates the Constitution:

          [T]he district court has the power to order the state to take steps to bring its election
          procedures into compliance with rights guaranteed by the federal Constitution, even if the
          order requires the state to disregard provisions of state law that otherwise might ordinarily

                                                    23
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 24 of 26 PageID #: 191




          apply to cause delay or prevent action entirely. . . . To the extent that Illinois law makes
          compliance with a provision of the federal Constitution difficult or impossible, it is Illinois
          law that must yield.

  Judge v. Quinn, 624 F.3d 352, 355-56 (7th Cir. 2010).

          E.      The public interest will be served by the entry of a preliminary
                  injunction granting the right to vote by mail to all qualified voters.

          Finally, the public interest is served by a preliminary injunction mandating that

  Defendants extend the right to vote by mail to Plaintiffs and all qualified voters to the November

  3, 2020, general election. The public has a strong interest in preventing the rapid spread of

  COVID-19, whether in prisons, immigration detention facilities, or public polling sites, so as to

  avoid placing further strain on an already taxed healthcare system. Thakker v. Doll, 2020 U.S.

  Dist. LEXIS 59459, at *27 (M.D. Pa. 2020) ("Efforts to stop the spread of COVID-19 and

  promote public health are clearly in the public's best interest."); Coronel v. Decker, 2020 U.S. Dist.

  LEXIS 53954 (S.D. N.Y. 2020).

          Moreover, injunctions protecting constitutional freedoms are always in the public

  interest, Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006), and “the public has a

  strong interest in exercising the fundamental political right to vote.” Purcell v. Gonzalez, 549 U.S.

  1, 4 (2006). Because Plaintiff’s proposed preliminary injunction would “eliminate[ ] a risk of

  individual disenfranchisement without creating any new substantial threats to the integrity of the

  election process,” it is in the public interest and the Court should grant it. U.S. Student Assoc. Found

  v. Land, 546 F.3d 373, 388-89 (6th Cir. 2008).

          Lastly, it is important for this Court to make a decision about absentee voting for the

  November general election. Delay may mean supplies become scarce to accommodate

  unprecedented increases in mail voting, thus forcing voters to show up in person and risk their

  health and even their lives, or not vote at all.


                                                     24
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 25 of 26 PageID #: 192




  (https://www.npr.org/2020/05/03/848347895/ballot-printers-increase-capacity-to-prepare-

  for-mail-voting-surge

          F.         The Injunction Should be Issued Without Bond.

          Finally, Rule 65(c) of the Federal Rules of Civil Procedure states that no preliminary

  injunction should issue except until security is given in an amount deemed proper by the Court.

  However, the amount of security, and whether it should be required at all, rests in the sound

  discretion of the trial court. Sherr v. Volpe, 466 F.2d 1027, 1035 (7th Cir. 1972). Thus, despite the

  language of the federal rule, appropriate circumstances excuse the issuance of a preliminary

  injunction without a bond. See, e.g., Wayne Chemical, Inc. v. Columbus Agency Serv. Corp., 567 F.2d

  692, 701 (7th Cir. 1977). In determining whether a bond should be required, courts look to the

  possible loss to the enjoined party; the hardship a bond would impose on the applicant; and the

  impact of a bond on the enforcement of federal rights. See Smith v. Bd. of Election Comm’rs for the City

  of Chicago, 591 F.Supp.70, 72 (N.D. Ill. 1984) (citing Crowley v. Local No. 82, 679 F.3d 978, 1000

  (1st Cir. 1982).

          Plaintiffs challenge an Indiana law which they assert violates the Equal Protection Clause

  of the Fourteenth Amendment during the pandemic, because it discriminates by entitling some

  but not all voters to vote by mail, when social distancing is being practiced in order to slow the

  transmission of this deadly and highly-infectious virus. By permitting more voters to vote by mail

  and to eschew in-person voting, the injunction Plaintiffs seek would benefit both public health

  and participation rates in the civic duty of voting. To require a bond in this case would condition

  the exercise of plaintiff’s right to vote safely during this national health emergency. Courts have

  regularly dispensed with the bond requirement under similar circumstances. See Common Cause IN

  v. Lawson, 327 F.Supp.3d 1139, 1156 (S.D. Ind. 2018) (no bond required where issuance of a

  preliminary injunction will not impose any monetary injuries on defendants). Here, even though

                                                    25
Case 1:20-cv-01271-JPH-DLP Document 14 Filed 06/08/20 Page 26 of 26 PageID #: 193




  there may be some costs, permitting more voters to vote by mail will save money because paper-

  based voting is less expensive than the use of machines, and will, additionally, provide a paper

  trail in the majority of Indiana counties that use paperless voting machines, enhancing public

  confidence in the accuracy of the count. [Filing No. 13-14, pp. 7-8, ¶¶ 35, 36; see also, Bontrager v.

  Indiana FSSA, 829 F.Supp.2d 688, 705 (N.D. Ind. 2011); K.G. ex rel. Garrido v. Dudek, 839

  F.Supp.2d 1106, 1123 (N.D. Cal. 2009).] No bond should be required here.

  V.     CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that the Court grant their request

  for a preliminary injunction, enjoin Defendants from enforcing the requirements of I.C. § 3-11-10-

  24(a) in connection with the November 3, 2020, general election, and order that Defendants

  instruct all county election boards that all voters must be allowed to apply for and receive an

  absentee ballot without regard to their age and without excuse, and be permitted to vote by mail,

  in the November 3, 2020, general election.

                                                         Respectfully submitted,


                                                         s/ William R. Groth
                                                         William R. Groth
                                                         MACEY SWANSON LLP
                                                         445 N. Pennsylvania St., Suite 401
                                                         Indianapolis, IN 46204
                                                         Tel: (317) 637-2345, Ext. 132
                                                         E-mail: WGroth@fdgtlaborlaw.com


                                                         s/ Mark W. Sniderman
                                                         Mark W. Sniderman
                                                         FINDLING PARK CONYERS
                                                          WOODY & SNIDERMAN, P.C.
                                                         151 N. Delaware Street, Ste. 1520
                                                         Indianapolis, IN 46204
                                                         Tel: (317) 231-1100
                                                         E-mail: msniderman@findlingpark.com


                                                    26
